Motion for reargument granted, and upon the decision of the Court of Appeals in Matter of Parker v Stage (43 NY2d 128) order of this court affirming the order of Wayne County Family Court of November 12, 1976 vacated, and order of Wayne County Family Court reversed and petition of Wayne County Department of Social Services for reimbursement from respondent for public assistance granted to his emancipated daughter under 21 years of age, under subdivision 1 of section 101 of the Social Services Law denied and dismissed without costs. Present— Marsh, P. J., Dillon, Hancock, Jr., Denman and Witmer, JJ.